                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ADRIAN DARCY SHAW,                                 )
                                                   )
               Plaintiff,                          )
                                                   )
        v.                                         )           No. 4:19-cv-3319-RLW
                                                   )
MARISSA ULMAN, et al.,                             )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

        This matter is before the Court on the motion of plaintiff Adrian Darcy Shaw, registration

number 178023, for leave to commence this civil action without prepayment of the filing fee.

The motion will be denied, and this case will be dismissed without prejudice to the filing of a

fully-paid complaint.

         Plaintiff is a prisoner who, while incarcerated, has filed at least three civil actions that

were dismissed on the grounds that they were frivolous, malicious, or failed to state a claim upon

which relief may be granted. 1 The Prison Litigation Reform Act of 1996 provides, in relevant

part:

        In no event shall a prisoner bring a civil action ... under this section if the prisoner
        has, on three or more prior occasions, while incarcerated or detained in any
        facility, brought an action ... in a court of the United States that was dismissed on
        the grounds that it is frivolous, malicious, or fails to state a claim upon which
        relief may be granted, unless the prisoner is under imminent danger of serious
        physical injury.




1
 See Shaw v. Johnson, et al., Case No. 4:15-cv-1639-SNLJ (E.D. Mo. Jan. 27, 2016); Shaw v.
Fite, Case No. 4:17-cv-1545-SPM (E.D. Mo. Jul. 26, 2017); Shaw v. Fite, et al.. Case No. 4:17-
cv-2726-SNLJ (E.D. Mo. Dec. 27, 2017).
28 U.S.C. § 191 S(g). Therefore, plaintiff may proceed in forma pauperis in this action only if he

"is under imminent danger of serious physical injury." Id.

       Having reviewed the complaint, the Court finds no allegations that would show that

plaintiff is under imminent danger of serious physical injury. He therefore may not proceed in

forma pauperis in this action. As a result, the Court will deny the motion, and dismiss this action

without prejudice to the filing of a fully-paid complaint.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma

pauperis (ECF No. 2) is DENIED.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice to the

filing of a fully-paid complaint. A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiffs Motion to Appoint Counsel (ECF No. 4)

is DENIED as moot.    nd
       Dated this~ day of January, 2020.




                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE




                                                  2
